Exhibit No. 10(b)(*)

 


EMPLOYMENT AGREEMENT

(as Amended and Restated December 31, 2008)

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), adopted as of the 31st day of
December, 2008, is made by and between Regis Corporation, a Minnesota
corporation (the “Corporation”), and Paul D. Finkelstein (the “Executive”).

 

RECITALS

 

WHEREAS, the Corporation and the Executive were parties to that certain
Employment and Deferred Compensation Agreement, dated April 14, 1998, as
subsequently amended (the “Original Agreement”); and

 

WHEREAS, the Corporation and the Executive also were parties to an agreement
dated May 24, 2005, as subsequently amended, regarding a policy insuring the
life of the Executive (the “Insurance Agreement”); and

 

WHEREAS, the Corporation and the Executive, by an agreement dated February 8,
2007 (“2007 Agreement”), terminated the Original Agreement and consolidated the
terms and conditions of the Insurance Agreement in the 2007 Agreement; and

 

WHEREAS, the Corporation and the Executive wish to further amend and restate the
2007 Agreement as of the date hereof to make certain changes to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) (this
restatement is referred to herein as the “Agreement”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the provisions of this Agreement, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Corporation agrees to employ the Executive, and the Executive
agrees to such employment, upon the following terms and conditions:

 

1.             EFFECTIVE DATE; PERIOD OF EMPLOYMENT.

 

(a)           Effective Date.  This Agreement shall be effective on December 31,
2008 (the “Effective Date”); the 2007 Agreement was effective on February 8,
2007 (the “2007 Agreement Effective Date”).

 

(b)           Period of Employment.  The employment of the Executive by the
Corporation pursuant to this Agreement shall be for a period (sometimes referred
to herein as the “period of employment”) beginning on the 2007 Agreement
Effective Date and continuing, unless sooner terminated as provided in Section 6
herein, until midnight on the day immediately preceding the fifth anniversary of
the 2007 Agreement Effective

 

--------------------------------------------------------------------------------


 

Date.  The Corporation and the Executive recognize and acknowledge that this
Agreement does not provide for any automatic renewal.  Notwithstanding the end
of the Executive’s period of employment, this Agreement shall remain in full
force and effect thereafter for the purpose of determining the Executive’s
entitlement to any payments of his life insurance premiums and his Adjusted
Monthly Benefit as provided under Sections 4(e) and (f) hereof.

 

(c)           Definitions.  Various terms are defined either where they first
appear underlined in this Agreement or in Section.

 

2.             DUTIES.  During the period of employment, the Executive shall
serve as President and Chief Executive Officer of the Corporation, and in such
other additional office or offices to which he shall be elected by the Board of
Directors of the Corporation (“Board”) with his approval, performing the duties
of such office or offices held at the time and such other duties not
inconsistent with his position as such an officer or director as are assigned to
him by the Board or committees of the Board.  During the period of employment,
the Executive shall devote his full time and attention to the business of the
Corporation and the discharge of the aforementioned duties, except for
reasonable vacations, absences due to illness, and reasonable time for attention
to personal affairs and charitable activities.

 

3.             OFFICE FACILITIES.  During the period of employment, the
Executive shall have his office where the Corporation’s principal executive
offices are located from time to time, which currently are at 7201 Metro
Boulevard, Edina, Minnesota and the Corporation shall furnish Executive with
office facilities reasonably suitable to his position at such location.

 

4.             COMPENSATION.  As compensation for his services performed
hereunder, the Corporation shall pay or provide to the Executive the following:

 

(a)           Base Salary.  The Corporation shall pay the Executive a base
salary (the “Base Salary”), calculated at the rate of One Million One Hundred
Thousand Dollars ($1,100,000.00) per annum (which Base Salary may be increased,
but not reduced, by the Compensation Committee of the Board (the “Compensation
Committee”) at any time and from time to time in its discretion), payable
monthly, semi-monthly or weekly according to the Corporation’s general practice
for its executives, for the period of employment under this Agreement.  Such
Base Salary may be increased annually by an amount determined by the
Compensation Committee.  Such Base Salary, including such annual increases
(which shall be considered part of the Base Salary), shall not be reduced during
the period of employment hereunder.

 

(b)           Bonus.  The Executive shall be eligible for an annual performance
bonus (the “Bonus”) as determined under the provisions of the Regis Corporation
2004 Short Term Incentive Compensation Plan, as amended from time to time, any
successor to such plan, or such other annual incentive compensation program
developed for the Corporation’s executive officers.

 

(c)           Other Incentive Plans.  During the period of employment, the
Executive shall be eligible to participate in such other incentive compensation
programs in accordance with their terms as the Corporation may have in effect
from time to time for

 

2

--------------------------------------------------------------------------------


 

its executive personnel (including the Regis Corporation Long Term Incentive
Plan, as amended from time to time, and any successor thereto), other than any
annual cash bonus plan (which is dealt with in Section 4(b) hereof), and all
compensation and other entitlements earned thereunder shall be in addition to,
and shall not in any way reduce, the amount payable as Base Salary and Bonus.

 

(d)           Restricted Stock Units.  On the 2007 Agreement Effective Date, the
Corporation shall grant the Executive restricted stock units with respect to One
Hundred Sixty-Five Thousand (165,000) shares of the Corporation’s common stock,
subject to the terms and conditions of the Regis Corporation 2004 Long Term
Incentive Plan, including any amendments made to provide for such awards.  Such
restricted stock units shall remain unvested and forfeitable until the day
immediately preceding the fifth anniversary of the 2007 Agreement Effective
Date; at such time the restricted stock units shall become fully (100%) vested,
provided the Executive is employed by the Corporation (or a subsidiary of the
Corporation) on such date.  Payment of such restricted stock units automatically
shall be deferred until January 31 of the calendar year next following the
vesting date provided in the immediately preceding sentence.

 

(e)           Life Insurance.  Subject to the last sentence of this
Section 4(e), the Corporation shall reimburse the Executive the sum of One
Hundred Thousand Dollars ($100,000) annually for premiums payable by the
Executive with respect to life insurance coverage under a policy (issued by the
John Hancock Life Insurance Company) with a face amount of Ten Million Dollars
($10,000,000) insuring the Executive’s life, or any successor or replacement
life insurance policy; said policy shall be referred to herein as the “Policy.” 
During such time that the Corporation shall be making the premium payments
pursuant to the preceding sentence of this Section 4(e), the Corporation shall,
in addition to each premium payment, pay the Executive an amount determined by
the following formula: (P/1-X)-P, where P equals the Corporation’s premium
payment obligation on the Policy pursuant to this Section 4(e) and X equals the
Executive’s aggregate marginal federal and state income tax bracket for such
year.  Such payments and tax gross-up shall be made during the term of this
Agreement and, if at least ten (10) annual premium payments have not been made
by the Corporation with respect to said Policy, for such additional time
(regardless of whether the Executive continues to be employed by the
Corporation) until the Corporation has made a total of ten (10) annual premium
payments on said Policy; provided, however, that the Corporation’s obligation to
make such premium payments and tax gross-up shall cease upon the Executive’s
termination of this Agreement by reason of his voluntary resignation during the
term of this Agreement.

 

(f)            Retirement Benefit/Survivor Benefit.  The Corporation shall pay
to the Executive, if living, or to his former spouse Barbara (sometimes referred
to as the Executive’s “Former Spouse”), in the event of his death, the following
sums upon the terms and conditions and for the periods hereinafter set forth:

 

(i)            Retirement Payments to the Executive.  Upon the Executive’s
termination of employment with the Corporation, the Corporation shall pay to the
Executive a a  lump sum cash payment of an amount (sometimes referred to as his
“Retirement Benefit”) equal to the present value of a hypothetical annuity
payable

 

3

--------------------------------------------------------------------------------


 

to the Executive for life starting on the first day of the month following his
termination of employment with the Corporation, with monthly payments equal to
his Adjusted Monthly Benefit.  For the purpose of determining this present
value, the following assumptions shall apply:

 

(1)           Interest: Payments shall be discounted to present value at a rate
of interest equal to the yield to maturity, of 30-year U.S. Treasury Notes as of
the Executive’s termination of employment.

 

(2)           Mortality:  It shall be assumed that payments will be made for the
joint life and last survivor expectancy of the Executive and his Former Spouse,
or the life expectancy of the Executive if the Former Spouse is not then living,
as determined at the start of payments under Table II (Joint Life and Last
Survivor Expectancy), or Table I (Single Life Expectancy), as applicable, found
the IRS Publication 590.  Any payments to be made beyond the life expectancy of
the Executive, as determined under Table I, are assumed to be fifty percent
(50%) of the Adjusted Monthly Benefit.

 

(3)           Cost of Living Adjustment: It shall be assumed that the Consumer
Price Index increases by  four percent (4%) per year to derive the Adjusted
Monthly Benefit.

 

(ii)           Survivor Benefits to Former Spouse. If the Executive dies while
employed with the Corporation (or after his termination of employment with the
Corporation but prior to payment under (i) above), the Corporation shall pay to
his Former Spouse one half of the Adjusted Monthly Benefit to which the
Executive would have been entitled were he living and were he to receive his
Retirement Benefit in the form of an annuity for his life, such payments to
commence within thirty (30) days after the Executive’s death and to continue
monthly for the remainder of her life (sometimes referred to as her “Survivor
Benefit”).

 

(iii)          Termination for Cause.  If the Executive’s employment with the
Corporation is terminated at any time for Cause (as defined in Section 8), the
Corporation shall have no obligation to make any payments to him or his Former
Spouse under this Section 4(f) and all such future payments shall be forfeited.

 

(g)           Health, Welfare and Retirement Plans; Vacation.  During the period
of employment, the Executive shall be entitled to:

 

(i)            participate in such retirement, health (medical, hospital and/or
dental) insurance, life insurance, disability insurance, flexible benefits
arrangements and accident insurance plans and programs as are maintained in
effect from time to time by the Corporation for its headquarters employees;

 

4

--------------------------------------------------------------------------------


 

(ii)           participate in other non-duplicative benefit programs which the
Corporation may from time to time offer generally to headquarters personnel of
the Corporation; and

 

(iii)          take vacations and be entitled to sick leave in accordance with
the Corporation’s policy for executive personnel of the Corporation.

 

(h)           Expenses.  Executive shall be reimbursed for reasonable business
expenses incurred in connection with the performance of his duties hereunder
consistent with the Company’s policy regarding reimbursement of such expenses. 
With respect to any benefits or payments received or owed to the Executive
hereunder, the Executive shall cooperate in good faith with the Corporation to
structure such benefits or payments in the most tax-efficient manner to the
Corporation.

 

5.             EFFECT OF DISABILITY AND CERTAIN HAZARDS.  The Executive shall
not be obligated to perform the services required of him by this Agreement
during any period in which he is disabled or his health is impaired to an extent
which would render his performance of such services hazardous to his health or
life, and relief from such obligation shall not in any way affect his rights
hereunder except to the extent that such disability or health impairment may
result in termination of his employment by the Corporation pursuant to Section 6
herein.

 

6.             TERMINATION OF EMPLOYMENT.  The employment of the Executive by
the Corporation pursuant to this Agreement may be terminated by the Corporation
or the Executive at any time, as follows:

 

(a)           Death.  In the event of the Executive’s death prior to the
expiration of the period of employment hereunder, such employment shall
terminate on the date of death.

 

(b)           Permanent Disability.  The Executive’s employment may be
terminated by the Corporation prior to the expiration of the period of
employment hereunder due to Executive’s physical or mental disability or health
impairment which prevents the effective performance by the Executive of his
duties hereunder on a full time basis, with such termination to occur (i) with
respect to disability, on or after the time which the Executive becomes entitled
to disability compensation benefits under the Corporation’s long term disability
insurance policy or program as then in effect or (ii) with respect to health
impairment, after Executive has been unable to substantially perform his
services hereunder for six consecutive months.  Any dispute as to the
Executive’s physical or mental disability or health impairment shall be settled
by the opinion of an impartial physician selected by the parties or their
representatives or, in the event of failure to make a joint selection after
request therefor by either party to the other, a physician selected by the
Corporation, with the fees and expenses of any such physician to be borne by the
Corporation.

 

(c)           Cause.  The Corporation, by giving written notice of termination
to the Executive, may terminate such employment at any time prior to the
expiration of the period of employment hereunder for “Cause” (as defined in
Section 8).

 

5

--------------------------------------------------------------------------------


 

(d)           Without Cause.  The Corporation may terminate such employment at
any time prior to said date without Cause (which shall be for any reason not
covered by preceding Sections 6(a) through (c)) upon sixty (60) days prior
written notice to the Executive.

 

(e)           By the Executive.  The Executive may terminate such employment at
any time for an applicable Good Reason (as defined in Section 8), subject to
Section 6(f).  The Executive may also terminate such employment for any other
reason upon prior written notice thereof to the Corporation, and the Executive
agrees to use his reasonable best efforts to provide twelve (12) months’ prior
written notice in such event.

 

(f)            Notice of Good Reason.  If the Executive believes that he is
entitled to terminate his employment with the Corporation for an applicable Good
Reason, he may apply in writing to the Corporation for confirmation of such
entitlement prior to the Executive’s actual separation from employment, by
following the claims procedure set forth in Section 11 hereof.  The submission
of such a request by the Executive shall not constitute “Cause” for the
Corporation to terminate the Executive under Section 6(c) hereof; and the
Executive shall continue to receive all compensation and benefits he was
receiving at the time of such submission throughout the resolution of the matter
pursuant to the procedures set forth in Section 11 hereof.  If the Executive’s
request for a termination of employment for Good Reason is denied under both the
request and appeal procedures set forth in Sections 11(a) and (b) hereof, then
the parties shall promptly submit the claim to binding arbitration pursuant to
Section 11(c) and use their best efforts to conclude the arbitration within
ninety (90) days after the claim is submitted.

 

(g)           Notice of Termination.  Any termination of the Executive’s
employment by the Corporation or by the Executive (other than termination based
on the Executive’s death) shall be communicated by a written Notice of
Termination to the other party hereto.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.  For
purposes of this Agreement, no purported termination shall be effective without
the delivery of such Notice of Termination.

 

(h)           Date of Termination.  The “date of termination” of the Executive’s
employment shall mean (i) if the Executive is terminated by his death, the date
of his death, (ii) if the Executive’s employment is terminated due to a
permanent disability or health impairment, thirty (30) days after the Notice of
Termination is given (provided that the Executive shall not have returned to the
performance of his duties on a full-time basis during such period), (iii) if the
Executive’s employment is terminated pursuant to a termination for Cause, the
date specified in the Notice of Termination, and (iv) if the Executive’s
employment is terminated for any other reason, the date shall be the later of
thirty (30) days after termination as provided by the Notice of Termination or
the date of the final resolution of the arbitration and claims procedures set
forth in Section 11 hereof, unless otherwise agreed by the Executive and
Corporation or otherwise provided in this Agreement.

 

6

--------------------------------------------------------------------------------


 

7.             PAYMENTS UPON TERMINATION.

 

(a)           Death or Disability.  If the Executive’s employment is terminated
by reason of his death or permanent disability, he (or the legal representative
of his estate in the event of his death) shall be entitled to the following:

 

(i)            Accrued Compensation.  All compensation due the Executive under
this Agreement and under each plan or program of the Corporation in which he may
be participating at the time shall cease to accrue as of the date of such
termination, except (1) as specifically provided in this Agreement or (2) in the
case of any such plan or program, if and to the extent otherwise provided in the
terms of such plan or program or by applicable law.  All such compensation
accrued as of the date of such termination but not previously paid shall be paid
to the Executive at the time such payment otherwise would be due.

 

(ii)           Accrued Obligations.  In addition, the Executive shall also be
entitled to the following: (1) a payment equal to the Highest Annual Bonus, pro
rata based on the portion of the year ended on the date of the termination;
(2) unpaid deferred compensation under the Regis Corporation Non-Qualified
Deferred Compensation Plan, together with all earnings thereon (it being
understood that this is separate from, and in addition to, the Retirement
Benefit set forth in Section 4(f) hereof); and (3) accrued vacation pay.

 

(iii)          Acceleration of Vesting.  All options to purchase the
Corporation’s common stock and shares of restricted stock and restricted stock
units held by Executive at the time of such termination but still subject to
vesting, shall be fully and immediately vested.  All other benefits or interests
of Executive in any of the Corporation’s long term incentive plans or
arrangements which are subject to vesting shall be fully and immediately vested.

 

(iv)          Benefits.  In lieu of any continuation coverage the Executive may
have been entitled to receive under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, (“COBRA”) during the period commencing
with the Executive’s termination of employment and continuing through the death
of the survivor of the Executive and any surviving spouse, the Executive shall
be entitled to the continuation of the same or equivalent health,
hospitalization, prescription drug and dental insurance coverage that he had
received immediately prior to termination of employment, as if he had continued
to be an executive employee of the Corporation.  In the event that the Executive
is ineligible under the terms of such insurance to continue to be so covered,
the Corporation shall provide the Executive with substantially equivalent
coverage through other sources or will reimburse the Executive for actual
premiums paid for such alternative coverage (such as Medicare Part A, Part B and
prescription drug coverage) that the Executive obtains for the payment period. 
Any such reimbursement shall be paid by December 31 of the calendar year
following the year in which Employee pays such premiums.

 

7

--------------------------------------------------------------------------------


 

(b)           Termination Without Cause or for Good Reason.  If the Executive’s
employment pursuant to this Agreement is terminated without Cause pursuant to
Section 6(d) hereof or the Executive terminates this Agreement for Good Reason,
then the Executive shall be entitled to and shall receive the following:

 

(i)            Accrued Compensation.  All compensation due the Executive under
this Agreement and under each plan or program of the Corporation in which he may
be participating at the time shall cease to accrue as of the date of such
termination, except (1) as specifically provided in this Agreement or (2) in the
case of any such plan or program, if and to the extent otherwise provided in the
terms of such plan or program or by applicable law.  All such compensation
accrued as of the date of such termination but not previously paid shall be paid
to the Executive at the time such payment otherwise would be due.

 

(ii)           Accrued Obligations.  In addition, the Executive shall also be
entitled to the following: (1) a payment equal to the Highest Annual Bonus, pro
rata based on the portion of the year ended on the date of the termination;
(2) unpaid deferred compensation under the Regis Corporation Non-Qualified
Deferred Compensation Plan, together with all earnings thereon (it being
understood that this is separate from, and in addition to, the Retirement
Benefit set forth in Section 4(f) hereof); and (3) accrued vacation pay.

 

(iii)          Acceleration of Vesting.  All options to purchase the
Corporation’s common stock and shares of restricted stock and restricted stock
units held by Executive at the time of such termination but still subject to
vesting, shall be fully and immediately vested.  All other benefits or interests
of Executive in any of the Corporation’s long term incentive plans or
arrangements which are subject to vesting shall be fully and immediately vested.

 

(iv)          Benefits.  In lieu of any continuation coverage the Executive may
have been entitled to receive under COBRA during the period commencing with the
Executive’s termination of employment and continuing through the death of the
survivor of the Executive and any surviving spouse, the Executive shall be
entitled to the continuation of the same or equivalent health, hospitalization,
prescription drug and dental insurance coverage that he had received immediately
prior to termination of employment, as if he had continued to be an executive
employee of the Corporation.  In the event that the Executive is ineligible
under the terms of such insurance to continue to be so covered, the Corporation
shall provide the Executive with substantially equivalent coverage through other
sources or will reimburse the Executive for actual premiums paid for such
alternative coverage (such as Medicare Part A, Part B and prescription drug
coverage) that the Executive obtains for the payment period.  Any such
reimbursement shall be paid by December 31 of the calendar year following the
year in which Employee pays such premiums.

 

(v)           Severance Payment.  The Executive shall be entitled to and shall
receive a lump sum cash payment (the “Severance Payment”) from the Corporation. 
The amount of the Severance Payment shall equal the product of:

 

8

--------------------------------------------------------------------------------


 

(1)           the sum of (A) the Executive’s Base Salary and (B) the Highest
Annual Bonus and

 

(2)           the number of full and partial years (rounded to the next highest
month) remaining during the period of employment at the date of termination, but
in no case (A) more than three (3) or (B) less than two (2).

 

(vi)          Life Insurance Premiums.  The Corporation shall pay to the
Executive a lump sum amount sufficient to pay a certain number of future annual
premiums required with respect to the Policy described in Section 4(e).  The
number of future annual premiums referenced in the immediately preceding
sentence of this subparagraph (vi) shall equal ten (10), reduced by the number
of annual premium payments already made under such policy as of the date of the
Executive’s termination of employment (including any amount paid under
Section 7(d)(iii) of this Agreement).  In addition, and at the time such payment
is made to the Executive, the Corporation shall pay to the Executive an
additional amount determined by the formula described in the second sentence of
Section 4(e).

 

(c)           Termination for Cause or Without Good Reason.  If the Executive’s
employment pursuant to this Agreement is terminated pursuant to subsection
(c) of Section 6 hereof, the Executive terminates this Agreement without Good
Reason, or the Executive’s employment hereunder terminates due to the expiration
of the period of employment, Executive shall be entitled to and shall receive:

 

(i)            Accrued Compensation.  All compensation due the Executive under
this Agreement and under each plan or program of the Corporation in which he may
be participating at the time shall cease to accrue as of the date of such
termination, except (1) as specifically provided in this Agreement or (2) in the
case of any such plan or program, if and to the extent otherwise provided in the
terms of such plan or program or by applicable law.  All such compensation
accrued as of the date of such termination but not previously paid shall be paid
to the Executive at the time such payment otherwise would be due.

 

(ii)           Accrued Obligations.  In addition, Executive shall also be
entitled to the following: (1) unpaid deferred compensation under the Regis
Corporation Non-Qualified Deferred Compensation Plan, together with all earnings
thereon (it being understood that this is separate from, and in addition to, the
Retirement Benefit set forth in Section 4(f) hereof); and (2) accrued vacation
pay.

 

(d)           Change in Control.  If, following a Change in Control, (x) the
Executive’s employment pursuant to this Agreement is terminated by the
Corporation (or any successor entity) for any reason or by the Executive for
Good Reason or (y) the Executive’s employment is terminated by the Corporation
(or any successor entity) for any reason or by the Executive for Good Reason
within two (2) years of such Change in Control, then the Executive shall be
entitled to and shall receive the compensation, benefits and other items
described in Sections 7(b)(i) through (vi) above. In addition, upon a Change in
Control the Executive also shall

 

9

--------------------------------------------------------------------------------


 

be entitled to the following compensation and other benefits, upon the terms and
conditions described herein:

 

(i)            Company Stock Award.  The Executive automatically shall receive
Three Hundred Thousand (300,000) shares of the Corporation’s common stock.  Any
such shares awarded under this Section shall be subject to automatic adjustment
to reflect any Corporation share dividend, share split, combination or exchange
of shares, recapitalization or other change in the capital structure of the
Corporation since the 2007 Agreement Effective Date.

 

(ii)           Impact on Retirement Benefit.  Notwithstanding any other
provision of this Agreement, if the Executive’s employment with the Corporation
terminates at any time following a Change in Control, whether such termination
is initiated by the Executive or by the Corporation (unless the termination is
by the Corporation for Cause), the following assumptions will be used to derive
the present value otherwise determined under Section 4(f):

 

(1)           Interest: There shall be no interest discount — that is , the lump
sum amount will equal the total of the assumed payments.

 

(2)           Mortality:  It shall be assumed that payments will be made for the
longer of (A) the period specified in Section 4(f)(2), or (B) two hundred and
forty (240) months.  Any payments to be made beyond the longer of  the life
expectancy of the Executive, as determined under Table I (Single Life
Expectancy)  found in IRS Publication 590 or any successor publication, or two
hundred and forty (240) months, are assumed to be fifty percent (50%) of the
Adjusted Monthly Benefit.

 

(3)           Cost of Living Adjustment: It shall be assumed that the Consumer
Price Index increases by four percent (4%) per year to derive the Adjusted
Monthly Benefit.

 

(iii)          Life Insurance Premiums.  Within five (5) business days of a
Change in Control, the Corporation shall pay to the Executive a lump sum amount
sufficient to pay a certain number of future annual premiums required with
respect to the Policy described in Section 4(e).  The number of future annual
premiums referenced in the immediately preceding sentence of this
Section 7(d)(iii) shall equal (1) ten, reduced by (2) the number of annual
premium payments already made under such policy as of the date of the Change in
Control. In addition, and at the time such payment is made to the Executive, the
Corporation shall pay to the Executive an additional amount determined by the
formula described in the second sentence of Section 4(e).

 

(e)            Tax Gross-Up.  If any payments (including awards) received by the
Executive pursuant to this Agreement will be subject to the excise tax (the
“Excise Tax”) imposed by Section 4999 of the Code, or any successor or similar
provision of the Code, the Corporation shall pay to the Executive additional
compensation such that the net amount received by the Executive after deduction
of any Excise Tax (and taking into

 

10

--------------------------------------------------------------------------------


 

account any federal, state and local income taxes payable by the Executive as a
result of the receipt of such gross-up compensation), shall be equal to the
total amounts he would have received had no such Excise Tax (or any interest or
penalties thereon) been paid or incurred.  The Corporation shall pay such
additional compensation at the time when the Corporation withholds such Excise
Tax from any payments to the Executive (or otherwise makes a parachute payment
to Executive).  The calculation of the tax gross-up payment shall be approved by
an independent certified public accounting firm and the Executive’s designated
financial adviser, with the fees in each case payable by the Corporation. All
amounts payable pursuant to this subparagraph 7(e) shall be paid by the end of
Employee’s taxable year next following Employee’s taxable year in which the
related taxes are remitted to the taxing authority.

 

(f)            Payment Terms.  Unless otherwise specified in this Section 7, all
cash payments to which Executive is entitled pursuant to this Section 7 shall be
made in a lump sum within ten (10) business days of the date of termination. 
Any payment under this Agreement that falls within the definition of “deferred
compensation,” as such term is applied under Section 409A of the Code
(including, but not necessarily limited to, the Retirement Benefit under
Section 4(f)), that is made on account of the Executive’s termination of
employment shall not be made unless such termination of employment is also a
“separation from service,” as such term is applied under such Section 409A, with
the Corporation and all corporations or entities with which the Corporation
would be considered a single employer under subsections (b) and (c) of Code.  If
on the date of such separation from service the Executive is a “specified
employee” as defined in Section 409A of the Code, determined as of December 31
of each calendar year and applied as of April 1 following such determination in
accordance with Section 409A of the Code and the guidance issued by the
Department of the Treasury with respect to the application of such Section 409A,
payments of any such deferred compensation shall be paid or commence on the
first day of the seventh (7th) month following separation from service, without
adjustment for interest or earnings during the period of delay.

 

8.             DEFINITIONS.  Certain terms are defined where they first appear
in this Agreement and are underlined for ease of reference.  In addition, the
following definitions shall apply for purposes of this Agreement.

 

“Adjusted Monthly Benefit” shall mean the Executive’s Monthly Benefit increased
annually after the first year during which Monthly Benefits are paid in
proportion to any increase in the Consumer Price Index for the preceding year.

 

“Cause” shall mean (a) acts during the term of this Agreement, the Original
Agreement or the 2007 Agreement (i) resulting in a felony conviction under any
Federal or state statute, which is materially detrimental to the financial
interests of the Corporation, or (ii) willful non-performance by the Executive
of his material employment duties required by this Agreement (other than by
reason of his physical or mental incapacity) or (b) the Executive willfully
engaging in fraud or gross misconduct which is materially detrimental to the
financial interests of the Corporation during the term of this Agreement, the
Original Agreement or 2007 Agreement, with “Cause” to be determined in any case
by the Board after reasonable written notice to Executive and an opportunity for
Executive to be heard at a meeting of the Board and with

 

11

--------------------------------------------------------------------------------


 

reasonable opportunity (of not less than thirty (30) days) in the case of clause
(a)(ii) to cease substantial non-performance.

 

“Change in Control” shall be deemed to have occurred at such time as any of the
following events occur:

 

(a)           any “person” within the meaning of Section 2(a)(2) of the
Securities Act of 1933 and Section 14(d) of the Securities Exchange Act of 1934
(the “Exchange Act”), is or has become the “beneficial owner,” as defined in
Rule 13d-3 under the Exchange Act, of twenty percent (20%) or more of either
(i) the then outstanding shares of Common Stock of the Corporation (the
“Outstanding Common Stock”) or (ii) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”), except for an
acquisition by an entity resulting from a Business Combination (as defined
below) in which clauses (x) and (y) of subparagraph (b) applies;

 

(b)           consummation of (i) a merger or consolidation of the Corporation
with or into another entity, (ii) a statutory share exchange or (iii) the
acquisition by any person (as defined above) of all or substantially all of the
assets of the Corporation (each, a “Business Combination”), unless immediately
following such Business Combination, (x) all or substantially all of the
beneficial owners of the Outstanding Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than fifty
percent (50%) of the voting power of the then outstanding shares of voting stock
(or comparable voting equity interests) of the surviving or acquiring entity
resulting from such Business Combination (including such beneficial ownership of
an entity that, as a result of such transaction, owns the Corporation or all or
substantially all of the Corporation’s assets either directly or through one or
more subsidiaries), in substantially the same proportions (as compared to the
other beneficial owners of the Corporation’s voting stock immediately prior to
such Business Combination) as their beneficial ownership of the Corporation’s
voting stock immediately prior to such Business Combination and (y) no person
(as defined above) beneficially owns, directly or indirectly, twenty percent
(20%) or more of the voting power of the outstanding voting stock (or comparable
equity interests) of the surviving or acquiring entity (other than a direct or
indirect parent entity of the surviving or acquiring entity, that, after giving
effect to the Business Combination, beneficially owns, directly or indirectly,
100% of the outstanding voting stock (or comparable equity interests) of the
surviving or acquiring entity), or

 

(c)           individuals who constitute the Corporation’s Board of Directors on
the 2007 Agreement Effective Date (the “Incumbent Board”) have ceased for any
reason to constitute at least a majority thereof, provided that any person
becoming a director subsequent to the 2007 Agreement Effective Date whose
election, or nomination for election by the Corporation’s stockholders, was
approved by a vote of at least three-quarters (75%) of the directors comprising
the Incumbent Board shall be, for purposes of this Agreement, considered as
though such person were a member of the Incumbent Board.

 

12

--------------------------------------------------------------------------------


 

“Consumer Price Index” shall mean the “Consumer Price Index for all urban
consumers, U.S. city average, for all Items, 1982-1984 equals 100%” published by
the Bureau of Labor Statistics of the United States Department of Labor.  If
publication of such Index is discontinued, the Consumer Price Index shall be
based upon comparable statistics on the cost of living as computed and published
by an agency of the United States or by a responsible financial periodical of
recognized authority.

 

“Designated Beneficiary” shall mean such person or persons as the Executive
shall have designated in writing and as has or have been accepted in writing by
the Corporation, including for this purpose his Former Spouse.

 

“Good Reason”  shall mean the occurrence, without the express written consent of
the Executive, of any of the following:

 

(a)           the assignment to the Executive of any duties inconsistent with
the Executive’s authorities, positions, duties, responsibilities and status with
the Corporation, or any adverse alteration in the nature of the Executive’s
reporting responsibilities, titles, or offices, or any removal of the Executive
from, or any failure to reelect the Executive to, any such positions, except in
connection with a termination of the employment of the Executive for Cause,
permanent disability, or as a result of the Executive’s death or by the
Executive other than for Good Reason;

 

(b)           a reduction by the Corporation in the Executive’s Base Salary then
in effect;

 

(c)           any material breach by the Corporation of any provisions of this
Agreement;

 

(d)           the requirement by the Corporation that the Executive’s principal
place of employment be relocated more than thirty (30) miles from the
Corporation’s address for notice in Section 12(h); or

 

(e)           the Corporation’s failure to obtain a satisfactory agreement from
any successor to assume and agree to perform Corporation’s obligations under
this Agreement;

 

provided that Executive notifies the Corporation of such condition set forth in
clause (a), (b), (c), (d) or (e) and the Corporation fails to remedy such
condition within thirty (30) days of receiving such notice.

 

 “Highest Annual Bonus” shall mean the highest Bonus paid or payable to the
Executive in respect of the three fiscal years prior to the date of termination.

 

“Monthly Benefit” shall mean an amount equal to sixty percent (60%) of the
Executive’s average monthly compensation, excluding bonuses, for the sixty (60)
months immediately preceding his termination of employment or disability.

 

13

--------------------------------------------------------------------------------


 

9.             CONFIDENTIAL INFORMATION.  The Executive shall not at any time
during the period of employment and thereafter disclose to others or use any
trade secrets or any other confidential information belonging to the Corporation
or any of its subsidiaries, including, without limitation, drawings, plans,
programs, specifications and non-public information relating to customers of the
Corporation or its subsidiaries, except as may be required to perform his duties
hereunder.  The provisions of this Section 9 shall survive the termination of
the Executive’s employment with the Corporation, provided that after the
termination of the Executive’s employment with the Corporation, the restrictions
contained in this Section 9 shall not apply to any such trade secret or
confidential information which becomes generally known in the trade.

 

10.           NON-COMPETITION : NON-MITIGATION: LITIGATION EXPENSES.

 

(a)           No Mitigation.  The Executive shall not be required to mitigate
the amount of any termination benefits due him under Section 7 herein, by
seeking employment with others, or otherwise, nor shall the amount of such
benefits be reduced or offset in any way by any income or benefits earned by the
Executive from another employer or other source.

 

(b)           Non-competition.  For a period of twenty-four (24) months after
the Executive’s termination of employment hereunder, the Executive shall not
enter into endeavors that are competitive with the business or operations of the
Corporation in the beauty industry (including, but not limited to, salons, hair
restoration centers, education and related products), and shall not own an
interest in, manage, operate, join, control, lend money or render financial or
other assistance to or participate in or be connected with, as an officer,
employee, director, partner, member, stockholder (except for passive investments
of not more than a one percent (1%) interest in the securities of a publicly
held corporation regularly traded on a national securities exchange or in an
over-the-counter securities market), consultant, independent contractor, or
otherwise, any individual, partnership, firm, corporation or other business
organization or entity that engages in a business which competes with the
Company.

 

(c)           Non-solicitation.  For a period of twenty-four (24) months after
the Executive’s termination of employment hereunder, Executive shall not hire or
attempt to hire any employee of the Corporation, assist in such hiring by any
person or encourage any employee to terminate his relationship with the
Corporation.

 

(d)           Remedies.  If the Executive violates any of the restrictive
covenants set forth in Sections 9, 10(b) and (c) above during the first
twenty-four (24) months after such termination of employment, and such violation
continues after the Executive is notified in writing by the Company that he is
in violation of the restrictive covenant, then (i) the Corporation shall have no
further obligation to make any payments to the Executive of the Retirement
Benefit described in Section 4(f) or of any severance payments provided in
Section 7(b) and 7(d) and (ii) all such future payments shall be forfeited.  The
Executive acknowledges that any breach or threatened breach of Sections 9,
10(b) or (c) would damage the Corporation irreparably and, consequently, the
Corporation, in addition to any other remedies available to it, shall be
entitled to preliminary and permanent injunction, without having to post any
bond or other security.

 

14

--------------------------------------------------------------------------------


 

(e)           Attorneys Fees.  The Corporation shall pay the Executive’s
attorneys’ fees for any proceeding or group of related proceedings to enforce,
construe or determine the validity of the provisions of this Agreement.

 

11.           CLAIMS PROCEDURE.

 

(a)           If the payment of benefits under this Agreement shall be disputed
by the Company, the Executive, or other person claiming through the Executive,
must file a written claim with the Board as a prerequisite to the payment of
such benefits.  The Board shall make all determinations as to the right of any
person to receive benefits under subsections (a) and (b) of this Section 11. 
Any denial by the Board of a claim for benefits by the Executive, his heirs or
personal representative (“the claimant”) shall be stated in writing by the Board
and delivered or mailed to the claimant within ten (10) days after receipt of
the claim, unless special circumstances require an extension of time for
processing the claim.  If such an extension is required, written notice of the
extension shall be furnished to the claimant prior to the termination of the
initial ten (10)-day period.  In no event shall such extension exceed a period
of ten (10) days from the end of the initial period.  Any notice of denial shall
set forth the specific reasons for the denial, specific reference to pertinent
provisions of this Agreement upon which the denial is based, a description of
any additional material or information necessary for the claimant to perfect his
claim, with an explanation of why such material or information is necessary, and
any explanation of claim review procedures, written to the best of the Board’s
ability in a manner that may be understood without legal or actuarial counsel.

 

(b)           A claimant whose claim for benefits has been wholly or partially
denied by the Board may request, within ten (10) days following the date of such
denial, in a writing addressed to the Board, a review of such denial.  The
claimant shall be entitled to submit such issues or comments in writing or
otherwise as he shall consider relevant to a determination of his claim, and he
may include a request for a hearing in person before the Board.  Prior to
submitting his request, the claimant shall be entitled to review such documents
as the Board shall agree are pertinent to his claim.  The claimant may, at all
stages of review, be represented by counsel, legal or otherwise, of his choice,
provided that such fees and expenses shall be borne by the Corporation.  All
requests for review shall be promptly resolved.  The Board’s decision with
respect to any such review shall be set forth in writing and shall be mailed to
the claimant not later than ten (10) days following receipt by the Board of the
claimant’s request unless special circumstances, such as the need to hold a
hearing, require an extension of time for processing, in which case the Board’s
decision shall be so mailed not later than twenty (20) days after receipt of
such request.

 

(c)           A claimant who has followed the procedure in subsections (a) and
(b) of this Section, but who has not obtained full relief on his claim for
benefits, may submit such claim for expedited and binding arbitration of his
claim before an arbitrator in Hennepin County, Minnesota, in accordance with the
commercial arbitration rules of the American Arbitration Association, as then in
effect, or pursuant to such other form of alternative dispute resolution as the
parties may agree (collectively, the “arbitration”).  The arbitrator’s sole
authority shall be to interpret and apply the provisions of this Agreement; the
arbitrator shall not change, add to, or subtract from, any of its provisions.

 

15

--------------------------------------------------------------------------------


 

The arbitrator shall have the power to compel attendance of witnesses at the
hearing.  Any court having competent jurisdiction may enter a judgment based
upon such arbitration.  The arbitrator shall be appointed by mutual agreement of
the Corporation and the claimant pursuant to the applicable commercial
arbitration rules.  The arbitrator shall be a professional person with a
national reputation for expertise in employee benefit matters and who is
unrelated to the claimant and any employees of the Corporation.  All decisions
of the arbitrator shall be final and binding on the claimant and the
Corporation.

 

12.           MISCELLANEOUS.

 

(a)           Successors and Assigns.  This Agreement shall inure to the benefit
of and shall be binding upon the successors and assigns of the Corporation,
including any party with which the Corporation may merge or consolidate or to
which it may transfer substantially all of its assets.  As used in this
Agreement, the term “successor” shall include any person, firm, corporation or
other business entity which at any time, whether by merger, purchase or
otherwise, acquires all or substantially all of the capital stock or assets of
the Corporation.

 

(b)           Non-assignability and Non-transferability.  The rights and
obligations of the Executive under this Agreement are expressly declared and
agreed to be personal, nonassignable and nontransferable during his life;
provided, however, that one-half of the amount of each payment of his Retirement
Benefit under Section 4(f) (other than payments under Section 4(f)(iii)) may be
assigned by a domestic relations order to the Executive’s Former Spouse in
connection with the dissolution of their marriage, but only if the Board
determines that the order (i) satisfies such requirements of a “qualified
domestic relations order” as are set forth in paragraphs (1) through (3) of Code
Section 414(p), as if this Agreement were a plan described in Code
Section 401(a)(13) and (ii) does not provide for the payment or assignment of
benefits under this Agreement to the Executive’s Former Spouse prior to the date
that benefit payments under this Agreement have commenced to the Executive
following his separation from employment with the Corporation.  The federal
income and payroll taxation of any Retirement Benefits assigned as provided in
the immediately preceding sentence shall be governed by Revenue Rulings 2002-22
and 2004-60, or any applicable guidance subsequently published by the Internal
Revenue Service or other applicable federal tax authority.  Notwithstanding the
foregoing, any claim by the Executive’s Former Spouse to benefits under this
Agreement shall be subject to all other applicable federal laws, including
without limitation, Code Section 409A, and to the extent that any claim by the
Executive’s Former Spouse to any rights or benefits under this Agreement is
determined, in the sole discretion of the Board, to violate such requirements,
such right or benefit may be denied or modified to the extent the Board
determines shall be reasonably required.

 

(c)           Limitation of Waiver.  The waiver by either party hereto of its
rights with respect to a breach of any provision of this Agreement by the other
shall not operate or be construed as a waiver of any rights with respect to any
subsequent breach.

 

(d)           Amendments.  No modification, amendment, addition, alteration or
waiver of any of the terms, covenants or conditions hereof shall be effective
unless made in writing and duly executed by the Corporation and Executive.

 

16

--------------------------------------------------------------------------------


 

(e)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together will constitute but one and the same agreement.

 

(f)            Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Minnesota, without regard to the
conflicts of law principles thereof.

 

(g)           Severability.  If any provision of this Agreement is determined to
be invalid or unenforceable under any applicable statute or rule of law, it is
to that extent to be deemed omitted and it shall not affect the validity or
enforceability of any other provision.

 

(h)           Notices.  Any notice required or permitted to be given under this
Agreement shall be in writing, and shall be deemed given when sent by registered
or certified mail, postage prepaid, addressed as follows:

 

If to the Executive:

Paul D. Finkelstein

 

Regis Corporation

 

7201 Metro Boulevard

 

Edina, Minnesota 55439

 

 

If to the Corporation:

Regis Corporation

 

7201 Metro Boulevard

 

Edina, Minnesota 55439

 

Attn: General Counsel

 

or mailed to such other person and/or address as the party to be notified may
hereafter have designated by notice given to the other party in a similar
manner.

 

(i)            Mandatory Arbitration.  Any dispute or controversy arising under
or in connection with this Agreement, other than claims administered under
Section 11, shall be settled exclusively by binding arbitration in the manner
set forth in Section 10(c).

 

13.           PRIOR AGREEMENTS SUPERSEDED.  Upon the Effective Date, this
Agreement shall supersede all prior agreements between the parties hereto with
respect to the subject matter hereof, including without limitation the Original
Agreement, the Insurance Agreement, the 2007 Agreement and any and all change in
control provisions contained in any agreement, arrangement or plan with or for
the benefit of Executive, all of which are forever irrevocably waived by the
Executive; provided, however, that this Agreement shall not supersede any
agreements between the Corporation and the Executive regarding currently
outstanding options held by the Executive to purchase the Corporation’s common
stock or restricted stock, except for the change in control provisions thereof,
which are hereby superseded.

 

17

--------------------------------------------------------------------------------


 

14.           NO INTERRUPTION OF BENEFITS.  Nothing in this Agreement shall be
deemed an interruption of the Executive’s years of service for vesting of the
Corporation’s benefit plans, vesting of options to purchase the Corporation’s
common stock, or otherwise.

 

15.           INDEMNIFICATION.  The Corporation shall indemnify, defend, and
hold the Executive harmless, to the fullest extent allowed by law, from and
against any liability, damages, costs, or expenses (including attorney’s fees)
in connection with any claim, cause of action, investigation, litigation, or
proceeding involving him by reason of his having been an officer, director,
employee, or agent of the Corporation or its affiliates, unless it is judicially
determined, in a final, nonappealable order that the Executive was guilty of
gross negligence or willful misconduct.  The Corporation also agrees to maintain
adequate directors and officers liability insurance for the benefit of the
Executive for the term of this Agreement and for at least three (3) years
thereafter.

 

IN WITNESS WHEREOF, the parties have caused this amended and restated Agreement
to be executed as of December 31, 2008.

 

 

REGIS CORPORATION

 

 

 

 

 

 

By:

/s/ Eric A. Bakken

 

 

Name:

Eric A. Bakken

 

 

Title:

Senior Vice President, General Counsel

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

By:

/s/ Paul D. Finkelstein

 

 

Name:

Paul D. Finkelstein

 

 

Title:

Chairman of the Board of Directors,

 

 

President and Chief Executive Officer

 

18

--------------------------------------------------------------------------------